WHATLEY, Judge.
Bruce T. Williams appeals an order of the Florida Unemployment Appeals Commission (UAC) which reversed the decision of the appeals referee and concluded that Williams is not entitled to unemployment benefits. We reverse.
Williams was discharged from Liberty National Life Insurance Company after he failed to sign a “Standards for Success” form. The form was given to employees at a meeting, and the employees were required to sign the form during the meeting. The appeals referee found that Williams was unable to review the “Standards for Success” form because he became ill and had to excuse himself from the meeting. In addition, the referee found that Williams told his supervisors that he was not refusing to sign the form.
We conclude that the referee’s findings are supported by substantial, competent evidence in the record, and therefore, the UAC improperly rejected these findings. See Georgia v. Florida Unemployment Appeals Comm’n, 647 So.2d 279 (Fla. 2d DCA 1994). First, Williams’ testimony was unequivocal that he left the meeting because he was ill. There was no testimony establishing that Williams had an opportunity to review the form at the meeting or subsequent to the meeting, and Williams testified that he never saw the form. Second, Williams consistently testified that he told his supervisors that he was not refusing to sign the document, but merely wanted a chance to review it.
Accordingly, we reverse and remand with instructions to approve Williams’ application for unemployment compensation.
Reversed and remanded.
SCHOONOVER, A.C.J., and LAZZARA, J., concur.